PER CURIAM.
Appellant, William J. Secure, was charged by information in 1979 with conspiracy to sell a controlled substance and sale and possession of such substance. A negotiated plea of guilty was entered into on the charges. The trial court found appellant guilty, but withheld adjudication of guilt and placed him on probation for a period of five years.
In 1981 an affidavit of violation was filed, charging appellant with violating certain conditions of his probation. A hearing was held on the alleged violations and upon the testimony and evidence introduced, the appellant was found guilty of throwing a rock at the windshield of an automobile occupied by his ex-wife, and of two charges of battery upon his ex-wife. The order of revocation went further and found appellant guilty of certain other violations of probation which were neither relied upon nor proved by the state.
We affirm the trial court’s order revoking probation upon its findings that appellant threw a rock at the windshield of an automobile occupied by his ex-wife and that he was guilty of two charges of battery upon his ex-wife.
The findings of other violations of probation recited in the order appealed are stricken.
Since it is not clear whether the trial judge would have imposed the same sentence in the absence of the improper findings, the cause is remanded for further consideration of the sentence.
Affirmed in part and reversed in part and remanded for resentencing.